Exhibit 10.19.9

 

 

Contractual Document (CD)

 

  LOGO [g257208ex10209pg001.jpg]  

Responsible Office: HHSC Office of General Counsel (OGC)

 

   Subject: HHSC Managed Care Contract    HHSC Contract No. 529-06-0280-00002-V
  

Part 1: Parties to the Contract:

This Contract Amendment (the “Amendment”) is between the Texas Health and Human
Services Commission (HHSC), an administrative agency within the executive
department of the State of Texas, having its principal office at 4900 North
Lamar Boulevard, Austin, Texas 78751, and Amerigroup Texas, Inc. (HMO) a
corporation organized under the laws of the State of Texas, having its principal
place of business at: 3800 Buffalo Speedway, Suite 400, Houston, Texas 77098.
HHSC and HMO may be referred to in this Amendment individually as a “Party” and
collectively as the “Parties.”

The Parties hereby agree to amend their original contract, HHSC contract number
529-06-0280-00002 (the “Contract”) as set forth herein. The Parties agree that
the terms of the Contract will remain in effect and continue to govern except to
the extent modified in this Amendment.

This Amendment is executed by the Parties in accordance with the authority
granted in Attachment A to the HHSC Managed Care Contract document, “HHSC
Uniform Managed Care Contract Terms & Conditions,” Article 8, “Amendments and
Modifications.”

 

Part 2: Effective Date of Amendment:   Part 3: Contract Expiration Date   Part
4: Operational Start Date: January 1, 2012   August 31, 2013  

STAR and CHIP HMOs: September 1, 2006

STAR+PLUS HMOs: February 1, 2007

CHIP Perinatal HMOs: January 1, 2007

Part 5: Project Managers:

 

HHSC:    HMO: Scott Schalchlin    Aileen McCormick Director, Health Plan
Operations    Amerigroup Texas, Inc. 11209 Metric Boulevard, Building H    3800
Buffalo Speedway, Suite 400 Austin, Texas 78758    Houston, Texas 77098 Phone:
512-491-1866    Phone: 713-218-5101 Fax: 512-491-1969    Fax: 713-218-8692   
E-mail: amccorm@amerigroupcorp.com

Part 6: Deliver Legal Notices to:

 

HHSC:    HMO: General Counsel    Amerigroup Texas, Inc. 4900 North Lamar
Boulevard, 4th Floor    3800 Buffalo Speedway, Suite 400 Austin, Texas 78751   
Houston, Texas 77098 Fax: 512-424-6586    Fax: 713-218-8692

Part 7: HMO Programs and Service Areas:

This Contract applies to the following HHSC HMO Programs and Service Areas
(check all that apply). All references in the Contract Attachments to HMO
Programs or Service Areas that are not checked are superfluous and do not apply
to the HMO.

x Medicaid STAR HMO Program

 

Service Areas:   ¨      Bexar   ¨      Lubbock   x      Dallas   x      Nueces  
¨      El Paso   x      Tarrant   x      Harris   x      Travis   x     
Jefferson       



--------------------------------------------------------------------------------

See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the STAR Service Areas.

x Medicaid STAR+PLUS HMO Program

 

Service Areas:   x      Bexar   ¨      Nueces   x      Harris   x      Travis  
x      Jefferson       

See Attachment B-6.1, “Map of Counties with STAR+PLUS HMO Program Service
Areas,” for listing of counties included within the STAR+PLUS Service Areas.

x CHIP HMO Program

 

Core Service Areas:   ¨      Bexar   ¨      Lubbock   x      Dallas   x     
Nueces   ¨      El Paso   x      Tarrant   x      Harris   ¨      Travis
Optional Service Areas:   ¨      Bexar   ¨      Lubbock   ¨      El Paso   ¨
     Nueces   ¨      Harris   ¨      Travis

See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the CHIP Core Service Areas and CHIP
Optional Service Areas.

x CHIP Perinatal Program

 

Core Service Areas:   ¨      Bexar   ¨      Lubbock   ¨      Dallas   ¨     
Nueces   ¨      El Paso   x      Tarrant   ¨      Harris   ¨      Travis
Optional Service Areas:   ¨      Bexar   ¨      Lubbock   ¨      El Paso   ¨
     Nueces   ¨      Harris   ¨      Travis

See Attachment B-6.2, “Map of Counties with CHIP Perinatal HMO Program Service
Areas,” for a list of counties included within the CHIP Perinatal Service Areas.

Part 8: Payment

Part 8 of the HHSC Managed Care Contract document, “Payment,” is modified to add
the capitation rates for Rate Period 6.

x Medicaid STAR HMO PROGRAM

Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 6:



--------------------------------------------------------------------------------

Service Area: DALLAS

 

    Rate Cell   Rate Period 6 Capitation
Rates (9/1/11 -12/31/11)     Rate Period 6 Capitation
Rates (1/1/12 -2/29/12)  

1

  TANF Child >12 months   $ 118.85      $ 119.43   

2

  TANF child £ 12 months   $ 403.96      $ 405.76   

3

  TANF Adult   $ 243.15      $ 247.20   

4

  Pregnant Woman   $ 451.92      $ 469.34   

5

  Newborn £ 12 months   $ 508.36      $ 517.30   

6

  Expansion Child >12 months   $ 131.73      $ 132.29   

7

  Expansion child £ 12 months   $ 282.45      $ 284.03   

8

  Federal Mandate child   $ 92.12      $ 92.37   

9

 

Delivery Supplemental Payment

  $ 3,537.13      $ 3,537.13   

Service Area: HARRIS

 

    Rate Cell   Rate Period 6 Capitation
Rates (9/1/11 -12/31/11)     Rate Period 6 Capitation
Rates (1/1/12 -2/29/12)  

1

  TANF Child >12 months   $ 117.34      $ 117.91   

2

 

TANF child £ 12 months

  $ 415.21      $ 419.83   

3

 

TANF Adult

  $ 442.38      $ 449.67   

4

 

Pregnant Woman

  $ 495.46      $ 513.23   

5

 

Newborn £ 12 months

  $ 621.30      $ 630.87   

6

 

Expansion Child >12 months

  $ 112.16      $ 112.59   

7

 

Expansion child £ 12 months

  $ 328.13      $ 329.11   

8

 

Federal Mandate child

  $ 91.18      $ 91.53   

9

 

Delivery Supplemental Payment

  $ 3,519.20      $ 3,519.20   

Service Area: JEFFERSON

 

    Rate Cell   Rate Period 6 Capitation
Rates (9/1/11 -12/31/11)     Rate Period 6 Capitation
Rates (1/1/12 -2/29/12)  

1

 

TANF Child >12 months

  $ 95.23      $ 96.58   

2

 

TANF child £ 12 months

  $ 442.86      $ 447.13   

3

 

TANF Adult

  $ 237.80      $ 244.73   

4

 

Pregnant Woman

  $ 281.03      $ 305.32   

5

 

Newborn £ 12 months

  $ 555.83      $ 567.87   

6

 

Expansion Child >12 months

  $ 89.94      $ 90.72   

7

 

Expansion child £ 12 months

  $ 224.17      $ 237.95   

8

 

Federal Mandate child

  $ 78.33      $ 79.11   

9

 

Delivery Supplemental Payment

  $ 3,394.58      $ 3,394.58   

Service Area: NUECES

 

    Rate Cell   Rate Period 6 Capitation
Rates (9/1/11 -12/31/11)     Rate Period 6 Capitation
Rates (1/1/12 -2/29/12)  

1

 

TANF Child >12 months

  $ 184.44      $ 186.37   

2

 

TANF child £ 12 months

  $ 321.82      $ 325.93   

3

 

TANF Adult

  $ 347.35      $ 361.60   

4

 

Pregnant Woman

  $ 520.92      $ 561.08   

5

 

Newborn £ 12 months

  $ 637.76      $ 654.98   

6

 

Expansion Child >12 months

  $ 164.81      $ 165.91   

7

 

Expansion child £ 12 months

  $ 380.52      $ 386.34   

8

 

Federal Mandate child

  $ 101.43      $ 102.01   

9

 

Delivery Supplemental Payment

  $ 3,203.82      $ 3,203.82   



--------------------------------------------------------------------------------

Service Area: TARRANT

 

    Rate Cell   Rate Period 6 Capitation
Rates (9/1/11 -12/31/11)     Rate Period 6 Capitation
Rates (1/1/12 -2/29/12)  

1

 

TANF Child >12 months

  $ 128.71      $ 129.77   

2

 

TANF child £ 12 months

  $ 300.54      $ 304.83   

3

 

TANF Adult

  $ 318.80      $ 326.99   

4

 

Pregnant Woman

  $ 424.17      $ 463.61   

5

 

Newborn £ 12 months

  $ 542.56      $ 560.32   

6

 

Expansion Child >12 months

  $ 122.33      $ 122.95   

7

 

Expansion child £ 12 months

  $ 220.83      $ 222.11   

8

 

Federal Mandate child

  $ 91.05      $ 91.56   

9

 

Delivery Supplemental Payment

  $ 3,635.64      $ 3,635.64   

Service Area: TRAVIS

 

    Rate Cell   Rate Period 6 Capitation
Rates (9/1/11 -12/31/11)     Rate Period 6 Capitation
Rates (1/1/12 -2/29/12)  

1

 

TANF Child >12 months

  $ 107.40      $ 123.69   

2

 

TANF child £ 12 months

  $ 356.49      $ 333.70   

3

 

TANF Adult

  $ 253.79      $ 315.08   

4

 

Pregnant Woman

  $ 517.50      $ 540.80   

5

 

Newborn £ 12 months

  $ 659.73      $ 681.39   

6

 

Expansion Child >12 months

  $ 118.30      $ 133.48   

7

 

Expansion child £ 12 months

  $ 296.34      $ 279.69   

8

 

Federal Mandate child

  $ 83.64      $ 90.23   

9

 

Delivery Supplemental Payment

  $ 3,247.49      $ 3,247.49   

STAR SSI Administrative Fee: HHSC will pay a STAR HMO a monthly Administrative
Fee of $14.00 per SSI Beneficiary who voluntarily enrolls in the HMO in
accordance with Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10.

Delivery Supplemental Payment: See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Delivery Supplemental Payment for the STAR Program.

x Medicaid STAR+PLUS HMO Program

Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR+PLUS Program.
The following Rate Cells and Capitation Rates will apply to Rate Period 6:

STAR+PLUS Service Area: BEXAR

 

    Rate Cell  

Rate Period 6 Capitation

Rates (9/1/11 -12/31/11)

   

Rate Period 6 Capitation

Rates (1/1/12 -2/29/12)

 

1

 

Medicard only Standard Rate

  $ 525.34      $ 531.27   

2

 

Medicard only 1915(C) Nursing Facility Waiver Rate

  $ 2,907.50      $ 2,984.13   

3

 

Dual Eligible Standard Rate

  $ 265.80      $ 265.80   

4

 

Dual Eligible 1915(C) Nursing Facility Waiver Rate

  $ 1,673.44      $ 1,685.10   

5

 

Nursing Facility - Medicaid Only

  $ 525.34      $ 531.27   

6

 

Nursing Facility - Dual Eligible

  $ 265.80      $ 265.80   



--------------------------------------------------------------------------------

STAR+PLUS Service Area: HARRIS

 

     Rate Cell   

Rate Period 6 Capitation

Rates (9/1/11 - 12/31/11)

    

Rate Period 6 Capitation

Rates (1/1/12 - 2/29/12)

  1   

Medicaid Only Standard Rate

   $ 613.65       $ 618.02    2   

Medicaid Only 1915(C) Nursing Facility Waiver Rate

   $ 3,453.66       $ 3,536.34    3   

Dual Eligible Standard Rate

   $ 236.95       $ 236.95    4   

Dual Eligible 1915(C) Nursing Facility Waiver Rate

   $ 1,469.55       $ 1,480.61    5   

Nursing Facility - Medicaid Only

   $ 613.65       $ 618.02    6   

Nursing Facility - Dual Eligible

   $ 236.95       $ 236.95   

STAR+PLUS Service Area: JEFFERSON

 

     Rate Cell   

Rate Period 6 Capitation

Rates (9/1/11 - 12/31/11)

    

Rate Period 6 Capitation

Rates (1/1/12 - 2/29/12)

  1   

Medicaid Only Standard Rate

   $ 403.39       $ 408.44    2   

Medicaid Only 1915(C) Nursing Facility Waiver Rate

   $ 2,069.42       $ 2,095.29    3   

Dual Eligible Standard Rate

   $ 189.19       $ 189.77    4   

Dual Eligible 1915(C) Nursing Facility Waiver Rate

   $ 1,250.55       $ 1,254.36    5   

Nursing Facility - Medicaid Only

   $ 403.39       $ 408.44    6   

Nursing Facility - Dual Eligible

   $ 189.19       $ 189.77   

STAR+PLUS Service Area: TRAVIS

 

     Rate Cell   

Rate Period 6 Capitation

Rates (9/1/11 - 12/31/11)

    

Rate Period 6 Capitation

Rates (1/1/12 - 2/29/12)

  1   

Medicaid Only Standard Rate

   $ 611.55       $ 615.67    2   

Medicaid Only 1915(C) Nursing Facility Waiver Rate

   $ 3,395.03       $ 3,485.14    3   

Dual Eligible Standard Rate

   $ 179.87       $ 179.87    4   

Dual Eligible 1915(C) Nursing Facility Waiver Rate

   $ 1,710.22       $ 1,724.30    5   

Nursing Facility - Medicaid Only

   $ 611.55       $ 615.67    6   

Nursing Facility - Dual Eligible

   $ 179.87       $ 179.87   

þ CHIP HMO PROGRAM

Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 6:

Service Area: DALLAS

 

     Rate Cell    Rate Period 6 Capitation Rates   1   

< Age 1

   $ 216.50    2   

Ages 1 through 5

   $ 110.20    3   

Ages 6 through 14

   $ 78.69    4   

Ages 15 through 18

   $ 106.54   



--------------------------------------------------------------------------------

Service Area: HARRIS

 

     Rate Cell    Rate Period 6 Capitation Rates   1    < Age 1    $ 237.92    2
   Ages 1 through 5    $ 102.58    3    Ages 6 through 14    $ 74.56    4   
Ages 15 through 18    $ 109.03   

Service Area: NUECES

 

     Rate Cell    Rate Period 6 Capitation Rates   1    < Age 1    $ 146.81    2
   Ages 1 through 5    $ 112.05    3    Ages 6 through 14    $ 65.48    4   
Ages 15 through 18    $ 125.81   

Service Area: TARRANT

 

     Rate Cell    Rate Period 6 Capitation Rates   1    < Age 1    $ 127.64    2
   Ages 1 through 5    $ 103.89    3    Ages 6 through 14    $ 69.85    4   
Ages 15 through 18    $ 89.50   

Delivery Supplemental Payment: See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Delivery Supplemental Payment for the CHIP Program. The
CHIP Delivery Supplemental Payment is $3,100.00 for all Service Areas.

þ CHIP Perinatal Program

Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Perinatal
Program.

Service Area: TARRANT

 

     Rate Cell    Rate Period 6 Capitation Rates   1    Perinate Newborn 0% to
185%    $ 275.32    2    Perinate Newborn Above 185% to 200%    $ 674.81    3   
Perinate 0% to 185%    $ 412.74    4    Perinate Above 185% to 200%    $ 351.53
  

Delivery Supplemental Payment: See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Delivery Supplemental Payment for the CHIP Perinatal
Program. The CHIP Perinatal Delivery Supplemental Payment is $3,100.00 for
Perinates between 186% and 200% of the Federal Poverty Level for all Service
Areas.

Part 9: Contract Attachments:

Modifications to Part 9 of the HHSC Managed Care Contract document, “Contract
Attachments,” are italicized below:

A: HHSC Uniform Managed Care Contract Terms & Conditions – Version 1.19 is
replaced with Version 1.20

B: Scope of Work/Performance Measures – Version 1.19 is replaced with Version
1.20 for all attachments, except if noted.

B-1: HHSC RFP 529-04-272, Sections 6-9



--------------------------------------------------------------------------------

B-2: Covered Services

B-2.1 STAR+PLUS Covered Services

B-2.2 CHIP Perinatal Program Covered Services

B-3: Value-added Services

B-3.1 STAR+PLUS Value-added Services

B-3.2 CHIP Perinatal Program Value-added Services

B-4: Performance Improvement Goals

B-4.1 SFY 2008 Performance Improvement Goals

B-5: Deliverables/Liquidated Damages Matrix

B-6: Map of Counties with STAR and CHIP HMO Program Service Areas

B-6.1 STAR+PLUS Service Areas

B-6.2 CHIP Perinatal Program Service Areas

B-7: STAR+PLUS Attendant Care Enhanced Payment Methodology

C: HMO’s Proposal and Related Documents

C-1: HMO’s Proposal

C-2: HMO Supplemental Responses

C-3: Agreed Modifications to HMO’s Proposal

Part 10: Special Provision for Nueces Service Area

Attachment A, Section 10.04 is amended to include sub-part (b) as follows:

(b) In addition to the reasons set forth in Section 10.04(a), the Parties
expressly understand and agree that HHSC may, at any time, unilaterally adjust
the Rate Period 2 STAR Program Capitation Rates for the Nueces Service Area.
HHSC is entitled to unilaterally adjust such rates, prospectively and/or
retrospectively, if it determines that: (1) the cumulative Rate Period 2
Encounter Data for all HMOs in the Nueces Service Area does not support the
Capitation Rates; or (2) economic factors in the Nueces Service Area
significantly and measurably impact providers or the delivery of Covered
Services to Members. For adjustments made pursuant to this Section 10.04(b),
HHSC will provide written notice at least ten (10) Business Days before: (1) the
effective date of a prospective adjustment; (2) offsetting Capitation Payments
to recover retrospective adjustments. Any adjustments to the Rate Period 2
Capitation Rates must meet the actuarial soundness requirements of Attachment A,
Section 10.03, “Certification of Capitation Rates.”

Part 11: Signatures:

The Parties have executed this Contract Amendment in their capacities as stated
below with authority to bind their organizations on the dates set forth by their
signatures. By signing this Amendment, the Parties expressly understand and
agree that this Amendment is hereby made part of the Contract as though it were
set out word for word in the Contract.



--------------------------------------------------------------------------------

Texas Health and Human Services Commission    

Amerigroup Texas, Inc.

LOGO [g257208ex10208pg008a.jpg]

   

LOGO [g257208ex10208pg008b.jpg]

Billy Millwee, Deputy Executive Commissioner

for Health Services Operations

   

By:

 

Title:

 

Aileen McCormick

 

President and CEO

Date:   12/21/11     Date:   11/30/11